FILED
                             NOT FOR PUBLICATION                            FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ENRIQUE TAPIA GARCIA,                            No. 07-71972

               Petitioner,                        Agency No. A074-813-646

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Enrique Tapia Garcia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
We review for substantial evidence. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.

2002) (adverse credibility determinations); Cortez-Acosta v. INS, 234 F.3d 476,

481 (9th Cir. 2000) (per curiam) (factual findings supporting removability). We

deny the petition for review.

       Substantial evidence supports the agency’s finding that Tapia Garcia was

removable for alien smuggling where the record contains the smuggled alien’s

sworn statement affirming that Tapia Garcia obtained a fraudulent entry visa for

her, and that she was paying him to drive her across the border. See Altamirano v.

Gonzales, 427 F.3d 586, 592 (9th Cir. 2005) (requiring “some form of affirmative

assistance to the illegally entering alien”). Moreover, substantial evidence supports

the agency’s decision to credit the sworn statement and Officer Rodriguez’s

testimony over Tapia Garcia’s inconsistent and implausible testimony concerning

whether he confronted the smuggled alien while they were both detained at the

border. See Don v. Gonzales, 476 F.3d 738, 743 (9th Cir. 2007).

       Tapia Garcia’s remaining contentions are not persuasive.

       PETITION FOR REVIEW DENIED.




JTK/Research                              2                                   07-71972